COXE, Circuit Judge
(after stating the facts as above). The war revenue act provides that every telephone company shall pay a tax of 1 cent on every message transmitted over its line for which a charge of 15 cents or more was imposed. The defendant has collected this tax and nothing more.
If the contracts under discussion, between the plaintiff and its subscribers, had been drawn for the express purpose of bringing them within the terms of section 25 of the act of June 13, 1898, c. 448 (30 Stat. 460), language more apt could scarcely have been selected. Of course the transmission of the message necessitated the use of the company’s books, apparatus lines, etc., but this is equally true where the sender enters a public pay station and pays a stated sum for the message he is about to transmit.
It is undoubtedly true that the plaintiff could have so drawn the contract as to avoid the payment of the tax. The private installation, the directory listings and the other advantages enumerated in the plaintiff's brief, might have been included as part of the consideration, but the short answer is that they were not so included.
The contract is perfectly plain; there is no ambiguity, no necessity for interpretation, no room for construction. The subscriber “agrees to pay for the right to send in said year 600 local messages $90, payable quarterly in advance.” If to these quoted words the clause “or at the rate of 15 cents for each message” had been added, or if the subscriber had agreed to pay “15 cents each for 600 messages,” the contract would not have expressed more clearly the understanding of the parties that they had made “a message rate” contract and that the $90 was paid for the right to send 600 local messages.
The contract defines a local message as follows:
“A local message is a personal communication five minutes or less in duration, from said station to another station connected with an exchange of the company in said borough.”
Again, it provides that:
“The rate for local messages for each year succeeding the first, payable quarterly in advance, shall be in accordance with the schedule in force at the beginning of such year, and shall be computed from the number of such messages sent from such station during the preceding year, but the rate shall not *342exceed that prescribed by the schedule in force at the beginning of the preceding year unless,” etc.
Without quoting further from the contract we are of the opinion that the parties were dealing with local messages as the subject-matter of their agreement and that the privileges accorded the subscriber, enumerated in the plaintiff’s brief, were only the necessary ingredients of and incidents to the agreement to transmit the 600 messages.
The right to use all the apparatus required to transmit the message is implied, just as the use of the messengers, wagons and cars of an express company is implied when a given sum is paid for the transmission of a package; just as the right to use the conveniences of the company’s railway carriages is implied when a passenger procures a commutation ticket entitling him to so many stated trips between two stations on the company’s line.
There is nothing ambiguous about the law and it is not permissible for us to take into consideration the legislative intent in order properly to interpret the enactment. It needs no interpretation. What the lawmakers intended to do is immaterial when what they actually did do is free from doubt.
The judgment is affirmed with costs.